—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered February 10, 1994, as amended March 8, 1994, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence adduced by the People was legally insufficient to establish his identity as the perpetrator of the crimes charged is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Thompson, Sullivan and McGinity, JJ., concur.